


110 HR 3948 IH: Share the Sacrifice Act of

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3948
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Obey (for
			 himself, Mr. Murtha,
			 Mr. McGovern,
			 Ms. McCollum of Minnesota,
			 Ms. Baldwin,
			 Mr. Stark,
			 Mr. Brady of Pennsylvania,
			 Mr. Moran of Virginia, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a
		  temporary surtax to offset the current costs of the Iraq war.
	
	
		1.Short titleThis Act may be cited as the
			 Share the Sacrifice Act of
			 2007.
		2.Establishment of
			 temporary Iraq war surtax
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to normal taxes and
			 surtaxes) is amended by adding at the end the following new part:
				
					VIIITemporary Iraq
				war surtax
						
							Sec. 59B. Temporary Iraq war surtax.
						
						59B.Temporary Iraq
				war surtax
							(a)In
				generalIn the case of any taxable year beginning in 2008—
								(1)Joint
				returnsIn the case of a joint return with net income tax
				liability, the tax imposed under this chapter shall be increased by the amount
				of the surtax determined in accordance with the following table:
									
										
											
												If net income tax liability
						  is:The surtax is:
												
											
											
												Not over $10,6002.5% of net income tax liability
												
												Over $10,600 but not over $22,600$265, plus 5% of the excess over
						  $10,600
												
												Over $22,600 but not over $36,400$865, plus 11% of the excess over
						  $22,600
												
												Over $36,400$2,383, plus 16% of the excess over $36,400
												
											
										
									
								(2)Other
				individuals, trusts, and estatesIn the case of any individual, trust, or
				estate with net income tax liability (other than a joint return), the tax
				imposed under this chapter shall be increased by the amount of the surtax
				determined in accordance with the following table:
									
										
											
												If net income tax liability
						  is:The surtax is:
												
											
											
												Not over $5,3002.5% of net income tax liability
												
												Over $5,300 but not over $11,300$132.50, plus 5% of the excess over
						  $5,300
												
												Over $11,300 but not over $18,200$432.50, plus 11% of the excess over
						  $11,300
												
												Over $18,200$1,191.50, plus 16% of the excess over $18,200
												
											
										
									
								(3)CorporationsIn
				the case of any corporation with net income tax liability, the tax imposed
				under this chapter shall be increased by an amount equal to such net income tax
				liability multiplied by 16 percent.
								(b)Certain
				exceptions for individuals
								(1)Certain
				exceptions related to military service
									(A)In
				generalSubsection (a) shall not apply to—
										(i)any
				member of the Armed Forces of the United States who received compensation which
				was excludible from gross income under section 112 (relating to certain combat
				zone compensation of members of the Armed Forces) during the taxable year
				involved or any taxable year ending on or after September 11, 2001, or
										(ii)any individual
				who received a death gratuity payable under chapter 75 of title 10, United
				States Code, with respect to any decedent who—
											(I)is described in
				clause (i), and
											(II)died on or after
				September 11, 2001, and before the close of the taxable year involved.
											(B)Joint
				returnsIn the case of a joint return, the taxpayer shall be
				treated as described in clause (i) or (ii) of subparagraph (A) if either spouse
				is so described.
									(2)Exception based
				on adjusted gross incomeSubsection (a) shall not apply to any
				individual if the adjusted gross income of the taxpayer is not in excess of
				$30,000.
								(c)Net income tax
				liability definedFor
				purposes of this section, the term net income tax liability means
				the excess of—
								(1)the sum of the
				regular tax liability (as defined in section 26(b)) and the tax imposed by
				section 55, over
								(2)the credits allowed
				under part IV (other than sections 31, 33, and 34).
								(d)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this part shall not
				be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section
				55.
							.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
						Part VIII. Temporary Iraq war
				  surtax.
				
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			(d)Section 15 not
			 To applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
			
